Citation Nr: 1206780	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-23 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for alcohol and substance abuse, claimed as secondary to an acquired psychiatric disorder, to include PTSD and major depressive disorder.

3.  Entitlement to a compensable initial disability rating for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which inter alia, denied entitlement to service connection for PTSD, entitlement to service connection for major depressive disorder also claimed as anxiety, entitlement to service connection for alcohol dependence, and granted service connection for sleep apnea effective from June 3, 2005 with a noncompensable initial disability rating.  In a timely Notice of Disagreement received by VA in December 2007, the Veteran expressed disagreement with the RO's denial of service connection for major depressive disorder and alcohol dependence, and asserted entitlement to a compensable initial disability rating for sleep apnea.  After a July 2008 Statement of the Case continued to deny each of these appealed issues, the Veteran perfected her appeal by filing a substantive appeal, via VA Form 9, which was received by VA later that month.

At the Veteran's request, a video conference hearing was scheduled to be held from the Philadelphia RO in June 2010.  Notice to that effect was mailed to the Veteran's last known address in April 2010.  The Veteran did not appear for the scheduled hearing.  VA has not received, either from the Veteran or her representative, a request to reschedule her hearing.

In November 2011, the Veteran's representative submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction which was validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence consists of additional VA treatment records which pertain to treatment received by the Veteran from October to November of 2011.  The Board has associated this evidence with the claims file and considered it as part of the appellate record.

The United States Court of Appeals for Veterans Claims (Court) has recently held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under the Court's holding, a veteran cannot be held to a hypothesized diagnosis or one that he or she is incompetent to render when determining what his actual claim may be.  Clemons, 23 Vet. App. at 5.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Consistent with the Court's holding in Clemons, where a veteran has filed a claim for service connection for PTSD, VA must also consider other psychiatric diagnoses that are evident in the record.  Id.  Accordingly, the Board has combined the Veteran's previously separate psychiatric claims into one issue, as phrased on the title page of this remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and service connection for alcohol dependence, claimed as secondary to an acquired psychiatric disorder, to include PTSD and major depressive disorder, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with sleep apnea in January 2004 during active duty service and since that time has required the continuous use of a CPAP machine to treat her sleep apnea.

2.  The Veteran's sleep apnea has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheotomy.




CONCLUSION OF LAW

The criteria for an initial disability rating for sleep apnea of 50 percent, and no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6847 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning the issue of the Veteran's entitlement to a higher initial disability rating for sleep apnea, a letter mailed to the Veteran in January 2006 notified her of the information and evidence needed to substantiate his claim of entitlement to service connection for sleep apnea.  In a separate letter mailed to the Veteran in March 2006, the Veteran was notified further that a disability rating and an effective date are assigned if her disability is determined to be service-connected.  Subsequently, the Veteran's claim of service connection for sleep apnea was adjudicated for the first time in the RO's December 2006 rating decision.

Such notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  In this regard, the Court has held that once service connection is granted, that claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided in January 2006, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Documentation in the claims file reflects that the Veteran's complete service treatment records and service personnel records are unavailable.  Nonetheless, VA has made exhaustive and thorough efforts through multiple sources to obtain the Veteran's service records.  In this regard, an initial request for such records was made to the National Personnel Records Center (NPRC) in March 2006.  After a negative response was received from the NPRC, efforts were made in April 2006 to obtain the Veteran's service records directly from her unit.  Concurrently, VA wrote to the Veteran in April 2006 and requested that she provide any service records that were in her possession.  Unsuccessful efforts were also made in April 2006 to contact the Veteran by telephone.  A follow-up attempt with NPRC in June 2006 confirmed that the Veteran's service records were unavailable at that facility.  Through VA's efforts, only limited service records were obtained from the Veteran's unit and from the Veteran's mother.  In November 2006, VA issued a formal finding that the Veteran's complete service records were unavailable.  In view of the foregoing, VA will not expend further efforts to locate the Veteran's service records, as such efforts are likely to be futile.  As discussed more fully below however, the Board recognizes that it is under a heightened duty to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine in the Veteran's favor.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Additionally, the Board notes that efforts were made to schedule the Veteran for VA general physical examinations in March and September 2006.  The Veteran did not report for either examination.  In instances where a veteran fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Moreover, the Board notes that VA's duty to assist a veteran is not always a "one-way street."  In other words, a veteran seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran's claim for a compensable initial disability rating for sleep apnea arose from her original compensation claim for service connection for sleep apnea.  Accordingly, no further effort will be expended to schedule the Veteran yet again for a new VA examination.  Rather, the Board will proceed to adjudicate the Veteran's claims based upon the evidence already of record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Ratings

A.  General Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

B.  Initial Disability Rating for Sleep Apnea

Pursuant to the RO's December 2006 rating decision, the Veteran was granted service connection for sleep apnea, effective from June 3, 2005, with a noncompensable initial disability rating assigned in accordance with 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847.  The Board notes that the Veteran has not expressed any disagreement with the effective date for service connection, but rather, disputes the assigned initial disability rating for sleep apnea.

In a November 2011 informal hearing presentation, the Veteran, through her representative, asserts that she is required to use a CPAP machine to assist her with her breathing while she is sleeping.  Hence, the Veteran argues that she is entitled to at least a 50 percent disability rating for sleep apnea under DC 6847.

Under the provisions of DC 6847, a noncompensable disability rating is assigned for sleep apnea that is asymptomatic but is manifested by documented sleep disorder breathing.  A 30 percent rating is appropriate where the evidence shows persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires the use of a breathing assistance device such as a CPAP machine.  A maximum 100 percent disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheotomy is required.  38 C.F.R. § 4.97, DC 6847 (2011).

As noted above, complete service records for the Veteran are unavailable.  Hence, the Board is under a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare, 1 Vet. App. 365.  The available service treatment records, however, show that the Veteran was diagnosed with sleep apnea in January 2004, during her active duty service.  Those records show that the Veteran was diagnosed with severe disruption of the normal sleep architecture caused by severe sleep apnea with a predominant obstructive component.  CPAP therapy was recommended at that time.  Indeed, a medical supply receipt dated January 2004 reflects that the Veteran was issued a CPAP machine at that time.

Documentation in the claims file reflects that the Veteran was scheduled for VA general physical examinations in March and September of 2006.  The Veteran did not, however, appear for either examination.  At her September 2006 VA psychiatric examination, she reported ongoing sleep apnea and stated that she was experiencing ongoing breathing problems during her sleep because her CPAP machine was broken.  There is no evidence in the record that the Veteran's CPAP therapy was discontinued at any time at the advice of a treating physician.
 
Post-service VA treatment records from December 2011 reflect that the Veteran was issued a new CPAP machine at that time.  Once again, the Board notes that there is no evidence that the Veteran's CPAP therapy has been discontinued since that time.

In view of the foregoing, the Board finds that the Veteran is entitled to an initial disability rating of 50 percent for sleep apnea.  In this regard, the evidence demonstrates that the Veteran has been required to continuously use a CPAP machine since her initial in-service diagnosis of severe sleep apnea during service in January 2004.  The evidence, does not, however, show that the Veteran's sleep apnea has been manifested by any chronic respiratory failure with carbon dioxide retention or cor pulmonale; nor is there evidence that the Veteran has required a tracheotomy for her sleep apnea.

The Board also notes that the Veteran's sleep apnea has not resulted in any occupational impairment.  In this regard, the Veteran reported at her August 2006 VA psychiatric examination that she was employed as a part-time contract administrator.  Although the Veteran provided medical histories which included sleep apnea at her VA psychiatric examinations in August and September of 2006, she apparently did not indicate that her sleep apnea caused any occupational impairment.  Similarly, subsequent treatment records do not indicate any subsequent occupational impairment attributable to the Veteran's sleep apnea.  The evidence also does not show that the Veteran has required hospitalization or undergone any in-patient therapy for treatment of her sleep apnea.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for sleep apnea.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 50 percent disability rating, and no more, for sleep apnea under DC 6847.  To that extent, this appeal is granted.  

ORDER

Entitlement to an initial disability rating of 50 percent, and no more, for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.
REMAND

I.  Service Connection for an Acquired Psychiatric Disorder,
 to Include PTSD and Major Depressive Disorder

In her December 2005 formal claim, the Veteran generally asserts entitlement to service connection for major depressive disorder and an anxiety disorder.  In general, the Veteran's subsequent claims submissions are not revealing as to the specific nature of the Veteran's claimed psychiatric disorders, nor does she specify any in-service injuries or events that she asserts gave rise to her disorder.  In a statement received in December 2005, the Veteran's mother intimated that the Veteran was subjected to sexual harassment, verbal intimidation, and emotional abuse during her active duty service.  The Veteran's mother states further that these experiences resulted in the Veteran incurring severe depression during her active duty service, and that the Veteran's depression continued after her separation from service and required psychiatric treatment and counseling.  Indeed, post-service VA examination reports from August and September of 2006 reflect that the Veteran reported multiple instances of personal assault during her active duty service.  Hence, to the extent that the Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, the Veteran appears to be asserting that her psychiatric disorder arose from instances of personal assault that occurred during service.

In this case, the available service treatment records reflect that the Veteran received psychiatric treatment, during her active duty service, in late August of 2004.  A mental status examination at that time revealed sparse eye contact from the Veteran, blunted affect, mild depression, and slowed and monotoned speech.  The Veteran was diagnosed at that time with moderate single episode major depressive disorder.

A mental status examination performed at the Veteran's August 2006 VA examination reflects that the Veteran was dysphoric with constricted affect, tense, demonstrated soft speech with obsessive thought content, and had been experiencing mild weekly panic attacks over the preceding two years.  As noted above, the Veteran reported a history of in-service personal assault during the summer of 2004, but also reported incidents of childhood sexual assault.  Based upon the Veteran's reported history, the VA examiner diagnosed PTSD based upon application of the PTSD criteria under the DSM-IV, but opined that it was difficult to relate the diagnosis solely to the Veteran's in-service personal assault stressor.  At a September 2006 VA examination, however, the VA examiner at that examination opined that the Veteran did not appear to meet the criteria for PTSD and thus ruled out a potential diagnosis of PTSD.  The examiner does not, however, provide any diagnosis of the Veteran's claimed acquired psychiatric disorder, much less an opinion as to the etiology of the Veteran's disorder, to the extent that an acquired psychiatric disorder can be diagnosed.

In view of the foregoing, the Board finds that this matter must be remanded so that the Veteran may be afforded a new VA psychiatric examination to clarify the nature and etiology of her claimed acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4).  The claims file must be made available to the VA examiner for review in conjunction with the examination.  After the examination has been completed, a copy of the VA examiner's report should be associated with the claims file.

In an attempt to guide the VA examiner, the Board wishes to make several important observations that are germane to this case:

First, and to the extent that the Veteran seeks service connection for PTSD, the Board points out that service connection for PTSD specifically requires:  (1) medical evidence showing a diagnosis of PTSD; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In those specific instances where a service connection claim for PTSD is predicated upon the in-service stressor of a personal assault, applicable regulations recognize that personal assault is an extremely personal and sensitive issue and that many incidents are not officially reported.  In such situations, it is not unusual that service records documenting the alleged stressor are unavailable.  This unique characteristic of personal assault cases creates a proof problem with respect to the occurrence of the claimed stressor.  Thus, the Board recognizes that in such cases, evidence from sources other than the veteran's service records may be considered to corroborate the veteran's reported in-service personal assault.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Occasionally, evidence of behavioral changes after the alleged personal assault may be found in the appellate record.  Such evidence is relevant to the issue of the occurrence of an in-service assault, and may also be considered in corroborating the occurrence of an in-service assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In this case, the available service treatment records show that the Veteran excelled in her service duties through July 2004.  As noted above, the Veteran's October 2002 enlistment examination report does not reflect any reported psychiatric symptoms or reported history of psychiatric illness or treatment.  A clinical examination performed at that time revealed normal psychiatric findings.  An enlisted performance report covering the period from November 2002 to July 2004 reflects that the Veteran worked as a Commodities and Services Buyer and that she was given overwhelmingly positive reviews for her work performance.  The report reflects that the Veteran was given the highest possible rating in all evaluation categories.  Comments from the rater reflect that the Veteran was routinely given complex assignments which included the negotiation, mediation, and administration of defense contracts worth millions of dollars.  The comments reflect further that the Veteran provided training to other servicemen and women and volunteered for various community and charity activities.

As noted above, service treatment records from August 2004 show that the Veteran began treating at that time for psychiatric symptoms which were initially diagnosed as major depressive disorder.  Subsequently, the Veteran's duty performance apparently dropped precipitously, to the extent that she was discharged from service for lack of effectiveness due to her psychiatric health.  Chronologically, the Veteran's contentions that she was sexually assaulted in the summer of 2004 are consistent with the apparent onset of psychiatric symptoms in August 2004 and the Veteran's decreased duty performance over the period from August 2004 through her early separation from service in May 2005.  Under the circumstances, although the limited service records do not directly corroborate the occurrence of an in-service personal assault, the other credible evidence supports the Veteran's assertions of an in-service assault in the summer of 2004.  Accordingly, the evidence appears to establish that the Veteran was subjected to an in-service personal assault.  38 U.S.C.A. § 5107(b).  Hence, for purposes of the new VA psychiatric examination, the VA examiner must also presume that an in-service personal assault involving the Veteran did occur.  With regard to any diagnosed PTSD, the examiner must offer an opinion as to whether the Veteran's PTSD is etiologically related to her in-service assault during the summer of 2004.

Second, to the extent that the Veteran seeks service connection for any acquired psychiatric disorder other than PTSD, service connection requires that the evidence of record show that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In view of the foregoing legal authorities, if the VA examiner diagnoses the Veteran with an acquired psychiatric disorder other than PTSD, then the examiner must also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed psychiatric disorder is etiologically related to the Veteran's major depressive disorder that was diagnosed in August 2004, her in-service personal assault, or to any other injury or illness incurred during her active duty service.

Third, the Board notes that the Veteran in this case must be presumed to have been of sound psychiatric condition upon her entry into service in November 2002.  In this regard, the Board notes that when no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111 .  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004), summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and found that, when no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden then falls on the government to rebut the presumption of soundness.  The Federal Circuit held further that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111  requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was amended to reflect the Federal Circuit's analysis in Wagner. Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of sound condition will govern and the disability will be considered to have been incurred in service if all other requirements for service connection are established. 

In this case, the Veteran has reported to her prior VA examiners that she was the victim of childhood abuse.   Nonetheless and as previously noted, the Veteran did not report any psychiatric symptoms or history of psychiatric illness at her November 2002 enlistment examination.  Moreover, the enlistment examination report reflects that a clinical psychiatric evaluation performed at that time was normal.  The Board also notes that there is no evidence anywhere in the claims file that the Veteran was ever diagnosed with a psychiatric disorder or received any psychiatric treatment prior to her enlistment into service.  In the absence of clear and unmistakable (i.e., undebatable) evidence to the contrary, the Veteran must be presumed to have been of sound psychiatric health at the time of her entry into active duty service.  Hence, for purposes of the new VA psychiatric examination, the examiner must presume that the Veteran was of sound psychiatric health at the time of her enlistment.

II.  Entitlement to Service Connection for Alcohol and Substance Abuse,
Claimed as Secondary to an Acquired Psychiatric Disorder,
to Include PTSD and Major Depressive Disorder

In her claims submissions and in the November 2011 informal hearing presentation submitted by her representative, the Veteran contends that she has developed alcohol and substance abuse, secondary to her acquired psychiatric disorder.  In the case of a claim for service connection for alcohol and substance abuse, such a disorder can generally only be legitimately service-connected as secondary to a service-connected disorder and not on the basis of direct service connection.  In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Given the Veteran's theory that her alcohol and substance abuse have resulted from her claimed acquired psychiatric disorder, the issue of the Veteran's entitlement to service connection for alcohol and substance abuse is inextricably intertwined with her pending claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  In view of the Board's remand of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the issue of the Veteran's entitlement to service connection for alcohol and substance abuse must also be remanded.  

Additionally, the Board notes that at her August 2006 VA examination, the Veteran reported that she received alcohol and substance abuse rehabilitation treatment in 2005.  In November 2011, the Veteran's representative provided additional VA treatment records from October to November of 2011 which reflect that the Veteran was admitted at that time to a VA residential clinic for alcohol and substance abuse treatment.  Nonetheless, there is no documentation in the claims file that any efforts have been made by VA to obtain treatment records which pertain to the Veteran's alcohol and substance abuse treatment in 2005 or 2011.

In view of the foregoing, efforts should be made to contact the Veteran and to obtain the names and addresses of the VA and/or private treatment facilities where she received alcohol and substance abuse treatment in 2005.  The Veteran should also be asked to identify the names and addresses of any previously undisclosed private or VA facilities that treated the Veteran for her alcohol and substance abuse.  Thereafter, efforts must be made to obtain the records for the Veteran's 2011 VA treatment for alcohol and substance abuse, as well as any other treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).  Any additional records obtained by VA must be associated with the claims file.

The Board also notes that the August 2006 VA examination report expresses the conclusion that the Veteran's alcohol and substance abuse likely existed prior to her active duty service.  At a September 2006 VA examination, the Veteran reported a post-service history of heavy alcohol and illicit substance use.  Nonetheless, these examiners do not provide opinions as to whether the Veteran's alcohol and substance abuse may be aggravated by any acquired psychiatric disorder found.  38 C.F.R. § 3.159(c)(4).

After the additional treatment records identified by the Veteran have been obtained, if an acquired psychiatric disorder is diagnosed, the same VA examiner performing the new VA psychiatric examination ordered above should also offer an opinion as to whether it is at least as likely as not that the Veteran's alcohol and substance abuse have been caused by or aggravated by the diagnosed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and to service connection for alcohol and substance abuse, claimed as secondary to an acquired psychiatric disorder, to include PTSD and major depressive disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is making efforts to obtain the complete records from her reported alcohol and substance abuse treatment in 2005, the complete VA treatment records from her alcohol and substance abuse treatment that began in October 2011, any other records which relate to VA or private psychiatric treatment received by the Veteran since 2005, and to schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of her claimed acquired psychiatric disorder as well as the etiology of her alcohol and substance abuse.

The letter should also notify the Veteran that under 38 C.F.R. § 3.655(a) and (b), failure to appear without good cause at the scheduled VA examination may result in denial of her claims.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for the VA and/or private treatment facility where she received psychiatric and/or alcohol and substance abuse treatment in 2005.  The Veteran should also be asked to provide the name(s) and address(es) for any other private and/or VA facilities that provided any other treatment for her acquired psychiatric disorder and/or alcohol and substance abuse.

2.  Then, the RO should contact the medical facilities where the Veteran received psychiatric and/or alcohol and substance abuse treatment since 2005 and the VA facility reflected in the October to November 2011 treatment records provided by the Veteran and obtain the complete records which correspond to the treatment received by the Veteran at those facilities.  The RO should also contact any other private and/or VA facilities identified by the Veteran in the VA Form 21-4142 release and obtain the Veteran's treatment records from those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and her representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of her claimed acquired psychiatric disorder, and whether her alcohol and substance abuse were aggravated or caused by any diagnosed acquired psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  The examiner should also be provided a separate copy of this remand and must also be asked to review the remand in its entirety.  For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at her enlistment into active duty service in November 2002, and, that the Veteran was personally assaulted during her active duty service in the summer of 2004.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a diagnosis(es) corresponding to the claimed psychiatric disorder(s).  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorder(s) diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder.

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, various PTSD and stressor statements contained in the claims file, and the Veteran's claims submissions.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD or major depressive disorder.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the Veteran's in-service personal assault during the summer of 2004.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder is etiologically related to the Veteran's in-service personal assault, major depressive disorder diagnosed during service in August of 2004, and/or to any other injury or illness incurred by the Veteran during her active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and to service connection for alcohol and substance abuse, claimed as secondary to an acquired psychiatric disorder, to include PTSD and major depressive disorder, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


